443 F.2d 1174
UNITED STATES of America, Appellee,v.Melvin Douglas BROWN, Appellant.
No. 14369.
United States Court of Appeals, Fourth Circuit.
Argued June 9, 1971.Decided June 30, 1971.

Geza Molnar (Court-appointed counsel), Silver Spring, Md., for appellant.
Jean G. Rogers, Asst. U.S. Atty., (George Beall, U.S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and RUSSELL, Circuit judges.
PER CURIAM:


1
After full consideration of the briefs and the argument of counsel, we find no error in the proceedings resulting in the appellant's conviction for bank robbery (18 U.S.C.A. 2113).


2
Since concurrent sentences were imposed on the three counts of the indictment, we remand the case for imposition of a single sentence.  United States v. Retolaza, 4 Cir., 398 F.2d 235; United States v. Spears, 4 Cir., 442 F.2d 424.


3
Affirmed and remanded.